Case 2:20-cv-01494-KM-JBC Document 5 Filed 05/14/20 Page 1 of 4 PageID: 2936



Liza M. Walsh
Selina M. Ellis
WALSH PIZZI O’REILLY FALANGA LLP
Three Gateway Center
100 Mulberry Street, 15th Floor
Newark, NJ 07102
Tel: (973) 757-1100

Attorneys for Defendant
LG Electronics U.S.A, Inc.


                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY



 ZIPIT WIRELESS, INC.,

                Plaintiff,                          No. 2:20-cv-01494-KM-JBC

        v.

 LG ELECTRONICS U.S.A., INC.,

                Defendant.



          STIPULATION AND [PROPOSED] ORDER STAYING LITIGATION


       This stipulation is made between Plaintiff Zipit Wireless, Inc. (“Plaintiff” or “Zipit”) and

Defendant LG Electronics U.S.A., Inc. (“Defendant” or “LG”) by and through their respective

undersigned counsel, to temporarily stay this litigation pending the completion of the United

States Patent and Trademark Office Patent Trial and Appeal Board’s (“PTAB”) Inter Partes

Review (“IPR”) of the instituted claims of the two patents-in-suit;




                                                1
Case 2:20-cv-01494-KM-JBC Document 5 Filed 05/14/20 Page 2 of 4 PageID: 2937



       WHEREAS, on August 30, 2019, Defendant filed petitions with the PTAB for inter

partes review of claims 20, 21, and 24-30 of U.S. Patent No. 7,292,870, and claims 11, 12, 14-

16, and 20 of U.S. Patent No. 7,894,837;

       WHEREAS, on February 12, 2020, Plaintiff filed a complaint with the United States

District Court for the District of New Jersey against Defendant alleging infringement of U.S.

Patent No. 7,292,870 and U.S. Patent No. 7,894,837 (the “Complaint”);

       WHEREAS, on March 9, 2020, the PTAB instituted an IPR, for claims 20, 21, and 24–

30 of U.S. Patent No. 7,292,870 (Case No. 2019-01567), concluding that there is a reasonable

likelihood that the petitioners will show that the claims are unpatentable;

       WHEREAS, on March 10, 2020, the PTAB instituted an IPR for claims 11, 12, 14-16,

and 20 of U.S. Patent No. 7,894,837 (Case No. 2019-01568), concluding that there is a

reasonable likelihood that the petitioners will show that the claims are unpatentable;

       WHEREAS, Defendant was served with the Complaint on March 11, 2020;

       WHEREAS, Defendant has not yet filed a response to the Complaint, and the Court has

not yet issued a scheduling order;

       WHEREAS, the PTAB must issue its final determination in an IPR within 12 months of

institution; see 35 U.S.C. § 316(a)(11); 37 C.F.R. § 42.100(c);

       WHEREAS, a stay pending the final outcome of these IPRs may reduce and/or resolve

many issues that would otherwise be before the Court;

       WHEREAS, there is a need to conserve judicial and party resources;

       NOW THEREFORE, Plaintiff and Defendant, by and through their respective

undersigned counsel in this matter, and subject to the approval of the Court, stipulate and agree

as follows:
Case 2:20-cv-01494-KM-JBC Document 5 Filed 05/14/20 Page 3 of 4 PageID: 2938



       1. The above-captioned action, including all pre-trial and trial deadlines, is hereby stayed

until 30 days after the PTAB issues the final written decisions in both IPRs.

       2. The parties shall file a joint status report with the Court within 30 days after the PTAB

issues the final written decisions in both IPRs. For the avoidance of doubt, this stay does not

limit Defendant’s ability to make any motion in response to the Complaint if the case proceeds.

       3. Either Party may move to lift the stay prior to the PTAB’s final written decisions if

circumstances change and the continuation of the stay would unduly prejudice or disadvantage

the Party moving to lift the stay.
Case 2:20-cv-01494-KM-JBC Document 5 Filed 05/14/20 Page 4 of 4 PageID: 2939



       SO ORDERED, this 14th day of May, 2020.


                                                     /s/ Kevin McNulty
                                                   Honorable Kevin McNulty




We hereby stipulate and consent to the form and entry of the within Order:


 By: /s/ Serina M. Vash                          By: /s/Liza M. Walsh

 Serina M. Vash                                  Liza M. Walsh
 HERMAN JONES LLP                                Selina M. Ellis
 153 Central Avenue #131                         WALSH PIZZI O’REILLY FALANGA LLP
 Westfield, NJ 07090                             Three Gateway Center
 Telephone: (862) 250-3930                       100 Mulberry Street, 15th Floor
 Telephone: (404) 504-6516                       Newark, NJ 07102
 Facsimile: (404) 504-6501                       Tel: (973) 757-1100
 Email: svash@hermanjones.com
                                                 Attorneys for Defendant
 Attorneys for Plaintiff                         LG Electronics U.S.A, Inc.
 Zipit Wireless, Inc.
